      Case 3:19-cv-03362-MCR-HTC Document 5 Filed 09/06/19 Page 1 of 2
                                                                             Page 1 of 2


                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION

WARD DEAN,

      Plaintiff,

v.                                                 Case No. 3:19cv3362-MCR-HTC

UNITED STATES OF AMERICA,

     Defendant.
_____________________________/

                                      ORDER

      Plaintiff has filed a complaint alleging Defendant, through the Internal

Revenue Service, has unlawfully seized his entire Social Security payment each

month for two years. ECF Doc. 1. Plaintiff has paid the $400 filing fee and is not

proceeding in forma pauperis. Plaintiff is responsible for serving the complaint so

Defendant may respond to his allegations. Plaintiff is warned that he must complete

service within ninety (90) days of the date he filed the complaint or this case may be

dismissed. See Fed. R. Civ. P. 4(m). Plaintiff shall serve the complaint on Defendant

in the manner prescribed by Rule 4 of the Federal Rules of Civil Procedure.

      Accordingly, it is ORDERED:

      1.     The clerk shall issue a summons for Defendant. The clerk shall send

the summons to Plaintiff.
      Case 3:19-cv-03362-MCR-HTC Document 5 Filed 09/06/19 Page 2 of 2
                                                                             Page 2 of 2


      2.     Plaintiff is responsible for prompt service of the summons and

complaint. Plaintiff shall serve his complaint on the Defendant in the manner

prescribed by Rule 4 of the Federal Rules of Civil Procedure. The service copy of

the complaint must be identical to the complaint filed with the court.

      3.     If a notice of appearance is filed by an attorney for the Defendant,

Plaintiff shall be required to mail to the attorney a copy of every pleading or other

paper submitted for consideration by the Court. Plaintiff shall include with any

paper submitted for filing a certificate of service stating the date a correct copy of

the paper was mailed to the Defendant or to the attorney representing the Defendant.

Any paper submitted for filing that does not contain a certificate of service shall be

returned by the clerk and disregarded by the Court. See Fed. R. Civ. P. 5; N.D. Fla.

Loc. R. 5.1(F).

      DONE AND ORDERED this 6th day of September, 2019.




                                 /s/ Hope Thai Cannon
                                 HOPE THAI CANNON
                                 UNITED STATES MAGISTRATE JUDGE




Case No. 3:19cv3362-MCR-HTC
